      Case 2:21-cv-00171-JLB-NPM Document 1-4 Filed 03/02/21 Page 1 of 2 PageID 12
                                                               FRANK M. MALATESTA, ESQ.
                                                                        A: 871 Venetia Bay Blvd., Ste II 235, Venice, FL 34285




~I,
                                                                                    P: (941) 256 - 3812 I F: (888) 501 - 3865

~-~ MALATESTA                                                                              E: Frank@Malatestalawoffice.com
                                                                                                         Florida Bar II 0097080

      - LAW         OFFICE-                                                              MIAMI OFFICE (Appointment Only)
                                                                                                  A· 14 NE First Ave 10th Floor
                                                                                                              Miami, FL 33132
                                                                                                             P: (786) 300-3899




                                           December 2, 2020

      Via US Mail

      To:   USA Security Services Inc. &
            Fiscella, Joseph A.
            1 7806 Modena Rd.
            Miromar Lakes, FL 33913

      RE: Louis Garrido - Notice oflntent to Initiate Litigation; USA Security Services Inc. &
      Joseph A. Fiscella (Case No: Not Yet Filed)

      Dear Sir /Madam:

             Please be advised that my law firm has been retained by Louis Garrido to represent
      him with respect to matters arising out of his former employment with USA Security
      Services, Inc.

              Mr. Garrido (hereinafter the "Claimant"), by and through his undersigned counsel,
      hereby provides notice of his intent to initiate litigation for unpaid wages and breach of
      contract against USA SECURITY SERVICES INC. & JOSEPH A. FISCELLA,
      individually, subsidiary corporations, management corporations, managing employees,
      and/ or any other entities or persons with a legal relationship (hereinafter collectively
      referred to as the "Company"), his former employer, for, among other things, its violations
      of Chapter 448, Florida Statutes, §836.05, Florida Statutes, and the Fair Labor Standards
      Act, 29 U.S.C. § 206/207 (FLSA). First, the Company wrongfully failed to pay the
      Claimant his final two-weeks of compensation. This total outstanding amounts to $3,200.00
      in compensation. Pursuant to Chapter 448 & the FLSA, the Claimant may be entitled to
      $3,200 in unpaid wages and an additional amount in liquidated damages. The Company
      has fifteen calendar days to make an immediate prompt payment of $6,400.

              Lastly, the Company has made several threats accusing the Claimant of violations of
      law and threatening to report the Claimant to third parties. This conduct by the Company is
      a violation of §836.05, Florida Statutes which prohibits extortion. The Claimant hereby
      requests that such conduct cease. Should the Company continue with this malicious
      conduct, then the Claimant shall proceed initial a civil action to secure an injunction and all
      other available remedies.




                            Proudly serving Florida's small businesses and workers.
Case 2:21-cv-00171-JLB-NPM Document 1-4 Filed 03/02/21 Page 2 of 2 PageID 13




       Finally, please note that the Claimant has requested that any questions, inquiries,
and other communications about these matters be referred directly to my firm. As such,
please do not discuss this issue with, or make any attempt to, contact the Claimant.

Respectfully,



Isl Frank M. Malatesta. Esq
Frank M. Malatesta, Esq.
Fla Bar No.: 0097080

FMM:mb

cc (VIA E-Mail):   Client
